Case:18-00149-LTS Doc#:46 Filed:02/15/19 Entered:02/15/19 18:00:31                                        Desc: Main
                          Document Page 1 of 7


                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF PUERTO RICO
In re:

THE FINANCIAL OVERSIGHT AND                                       PROMESA
MANAGEMENT BOARD FOR PUERTO RICO,
                                                                  Title III
         as representative of
                                                                  Case No. 17-BK-3283 (LTS)
THE COMMONWEALTH OF PUERTO RICO, et
al.,                                                              (Jointly Administered)

                 Debtors. 1

THE FINANCIAL OVERSIGHT AND
MANAGEMENT BOARD FOR PUERTO RICO,

         as representative of                                     Adv. Pro. No. 18-00149

THE COMMONWEALTH OF PUERTO RICO, et
al.,

                 and

THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS OF ALL TITLE III DEBTORS
(OTHER THAN COFINA),

                 Plaintiffs,
v.

PUERTO RICO PUBLIC BUILDINGS
AUTHORITY,

                 Defendant.



 1
   The Debtors in these Title III cases, along with each Debtor’s respective Title III case number listed as a bankruptcy
 case number due to software limitations and the last four (4) digits of each Debtor’s federal tax identification number,
 as applicable, are the (i) Commonwealth of Puerto Rico (the “Commonwealth”) (Bankruptcy Case No. 17-BK-3283
 (LTS)) (Last Four Digits of Federal Tax ID: 3481), (ii) Employees Retirement System of the Government of the
 Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566(LTS)) (Last Four Digits of Federal Tax
 ID: 9686), (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No. 17-BK-3567
 (LTS)) (Last Four Digits of Federal Tax ID: 3808), and (iv) Puerto Rico Sales Tax Financing Corporation
 (“COFINA”) (Bankruptcy Case No. 17-BK-3284 (LTS)) (Last Four Digits of Federal Tax ID: 8474); and (v) Puerto
 Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17-4780 (LTS)) (Last Four Digits of Federal Tax
 ID: 3747).
Case:18-00149-LTS Doc#:46 Filed:02/15/19 Entered:02/15/19 18:00:31                                  Desc: Main
                          Document Page 2 of 7


URGENT CONSENTED MOTION SEEKING EXTENSION OF DEADLINE TO FILE A
              REPLY IN SUPPORT OF INTERVENTION

To the Honorable United States Magistrate Judge Judith Gail Dein:

           The PBA Funds2 respectfully submit this consented Motion (the “Motion”), for entry of an

order, substantially in the form attached hereto as Exhibit A, extending the deadlines for the QTCB

Noteholder Group,3 the PBA Funds, Assured,4 Ambac Assurance Corporation, the PBA Sub-

Group,5 and National Public Finance Guarantee Corporation (together, the “Intervenors,” and

along with the Plaintiffs6 and the Defendant, the “Parties”) to reply in support of their proposed

intervention in this Adversary Proceeding. In support of this Motion, the PBA Funds respectfully

represent as follows:

           1.      The Court has entered a series of scheduling orders establishing (a) February 11,

2019 as the deadline for Plaintiffs and Defendant to object to the Intervenors’ proposed

intervention in this Adversary Proceeding and (b) February 18, 2019 as the deadline for the

Intervenors to file a reply in support thereof (the “Reply Deadline”). See Dkt. Nos. 27, 28, 29, 30,

33.




2
 See Third Supplemental Verified Statement of the PBA Funds Pursuant to Federal Rule of Bankruptcy Procedure
2019 [Case No. 17-3283-LTS, Dkt. No. 4855].
3
 The QTCB Noteholder Group has the same meaning as set forth in Notice of Appearance and Request for Notice
(Case No. 17-BK-3283 (LTS), Dkt. No. 134) and Supplemental Verified Statement of the QTCB Noteholder Group
Pursuant to Bankruptcy Rule 2019 [Case No. 17-3283-LTS, Dkt. No. 3765].
4
    Assured refers to Assured Guaranty Corp. and Assured Guaranty Municipal Corp., collectively.
5
  The PBA Sub-Group consists of a subset of members of the Commonwealth Bondholder Group as identified in the
Verified Statement of the Commonwealth Bondholder Group Pursuant to Federal Rule of Bankruptcy Procedure 2019
[Case No. 17-3283-LTS, Dkt. No. 4743]. As of the date hereof, the members of the PBA Sub-Group are Canyon
Capital Advisors LLC, on behalf of its participating clients; Davidson Kempner Capital Management LP, as
investment advisor to its affiliated funds; Monarch Alternative Capital LP, on behalf of certain of the funds and
accounts it manages; and OZ Management LP, on behalf of its participating funds and/or accounts.
6
 Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Complaint [Dkt. No.
1]


                                                          2
ny-1356888
Case:18-00149-LTS Doc#:46 Filed:02/15/19 Entered:02/15/19 18:00:31                     Desc: Main
                          Document Page 3 of 7


       2.      On February 11, 2019, Plaintiffs and the Defendant filed limited objections to the

Intervenors’ proposed intervention. See Dkt. Nos. 42, 43. In the interests of judicial economy the

Intervenors have been cooperating in good faith to prepare a single, omnibus reply in support of

their collective intervention in this Adversary Proceeding. The Intervenors believe that this

collaboration would be facilitated by a brief extension of Reply Deadline, particularly in light of

the intervening holiday weekend.

       3.      Accordingly, the PBA Funds request an order extending the Reply Deadline to

February 21, 2019. The Intervenors, the Plaintiffs, and the Defendant all consent to the relief

requested in the Motion.

       4.      Pursuant to Paragraph 1.H of the Eighth Amended Case Management Procedures

[Case No. 17-3283; Dkt. No. 4866-1], the PBA Funds hereby certify that they have carefully

examined the matter and concluded that there is a true need for an urgent motion; have not created

the urgency through any lack of due diligence; have made a bona fide effort to resolve the matter

without a hearing; have made reasonable, good-faith communications in an effort to resolve or

narrow the issues that are being brought to the Court; and have conferred with counsel for the

Plaintiffs, the Defendant, and the Intervenors, and no party opposes the relief requested herein.

                           [Remainder of Page Intentionally Left Blank]




                                                 3
ny-1356888
Case:18-00149-LTS Doc#:46 Filed:02/15/19 Entered:02/15/19 18:00:31        Desc: Main
                          Document Page 4 of 7


 Dated: February 15, 2019

                                      By:    Gerardo A. Carlo
                                      Gerardo A. Carlo
                                      USDC PR No. 112009
                                      Telephone: (787) 247-6680
                                      gacarlo@carlo-altierilaw.com

                                      By:    Kendra Loomis
                                      Kendra Loomis
                                      USDC PR No. 227408
                                      Telephone: (787) 370-0255
                                      loomislegal@gmail.com

                                      G. CARLO-ALTIERI LAW OFFICES, LLC
                                      254 San Jose St., Third Floor
                                      San Juan, Puerto Rico 00901
                                      Telephone: (787) 247-6680
                                      Facsimile: (787) 919-0527

                                               -and-

                                      By:    David J. Fioccola
                                      James M. Peck (admitted pro hac vice)
                                      Gary S. Lee (admitted pro hac vice)
                                      Grant J. Esposito (admitted pro hac vice)
                                      David J. Fioccola (admitted pro hac vice)
                                      MORRISON & FOERSTER LLP
                                      250 West 55th Street
                                      New York, New York 10019
                                      Telephone: (212) 468-8000
                                      Facsimile: (212) 468-7900
                                      jpeck@mofo.com
                                      glee@mofo.com
                                      gesposito@mofo.com
                                      dfioccola@mofo.com

                                      Counsel for the PBA Funds




                                      4
ny-1356888
Case:18-00149-LTS Doc#:46 Filed:02/15/19 Entered:02/15/19 18:00:31   Desc: Main
                          Document Page 5 of 7


                                  Exhibit A

                                Proposed Order




ny-1356888
Case:18-00149-LTS Doc#:46 Filed:02/15/19 Entered:02/15/19 18:00:31                                        Desc: Main
                          Document Page 6 of 7


                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF PUERTO RICO

In re:

THE FINANCIAL OVERSIGHT AND                                       PROMESA
MANAGEMENT BOARD FOR PUERTO RICO,
                                                                  Title III
         as representative of
                                                                  Case No. 17-BK-3283 (LTS)
THE COMMONWEALTH OF PUERTO RICO, et
al.,                                                              (Jointly Administered)

                 Debtors. 1

THE FINANCIAL OVERSIGHT AND
MANAGEMENT BOARD FOR PUERTO RICO,

         as representative of                                     Adv. Pro. No. 18-00149

THE COMMONWEALTH OF PUERTO RICO, et
al.,

                 and

THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS OF ALL TITLE III DEBTORS
(OTHER THAN COFINA),

                 Plaintiffs,
v.

PUERTO RICO PUBLIC BUILDINGS
AUTHORITY,

                 Defendant.


 1
   The Debtors in these Title III cases, along with each Debtor’s respective Title III case number listed as a bankruptcy
 case number due to software limitations and the last four (4) digits of each Debtor’s federal tax identification number,
 as applicable, are the (i) Commonwealth of Puerto Rico (the “Commonwealth”) (Bankruptcy Case No. 17-BK-3283
 (LTS)) (Last Four Digits of Federal Tax ID: 3481), (ii) Employees Retirement System of the Government of the
 Commonwealth of Puerto Rico (“ERS”) (Bankruptcy Case No. 17-BK-3566(LTS)) (Last Four Digits of Federal Tax
 ID: 9686), (iii) Puerto Rico Highways and Transportation Authority (“HTA”) (Bankruptcy Case No. 17-BK-3567
 (LTS)) (Last Four Digits of Federal Tax ID: 3808), and (iv) Puerto Rico Sales Tax Financing Corporation
 (“COFINA”) (Bankruptcy Case No. 17-BK-3284 (LTS)) (Last Four Digits of Federal Tax ID: 8474); and (v) Puerto
 Rico Electric Power Authority (“PREPA”) (Bankruptcy Case No. 17-4780 (LTS)) (Last Four Digits of Federal Tax
 ID: 3747).



 ny-1356888
Case:18-00149-LTS Doc#:46 Filed:02/15/19 Entered:02/15/19 18:00:31                                        Desc: Main
                          Document Page 7 of 7



                                                        ORDER

           This matter is before the Court on the Urgent Consented Motion Seeking Extension of

Deadline to File a Reply in Support of Intervention [Dkt. No. __] (the “Motion”).2 Taking notice

of the agreement among the parties and finding good cause for the requested relief, the Court

hereby ALLOWS the Motion in accordance with the following:

           1.       The Reply Deadline is extended to February 21, 2019.

           This resolves Dkt. No. __.

Dated: February __, 2019



                                                        THE HONORABLE JUDITH GAIL DEIN
                                                        UNITED STATES MAGISTRATE JUDGE




2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.



ny-1356888
